Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
 Response to Amendment
Amendments submitted on 4/27/2022 include amendments to the claims. Claims 1-20 are pending. Claims 1-20 have been amended.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kwon et al. (WO2015002413A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Kim (KR20130022792A) in view of Kwon et al. (WO2015002413A1).
Regarding claims 1 and 19-20, Kim teaches a laundry treating apparatus (see abstract, page 2 of the translation), comprising a cabinet; a tub (see tank) provided within the cabinet; a washing agent supply unit delivering a washing agent to the tub, wherein the washing agent supply unit comprises: a storage container with a washing agent storing portion storing the washing agent therein and a washing agent pump connecting portion communicating with a washing agent pump; the washing agent pump therefore capable of being coupled to the storage container, and communicating with an interior of the storage container in a state coupled to the storage container (so as to allow for dispensation of fluid therein), wherein the washing agent pump comprises: a passage forming member 150 to provide a passage of the washing agent, and the passage forming member 150 provided with an intake valve 151 to open and close an inlet port of a pressing space, and a discharge valve 152 to open and close an outlet port of the pressing space; a cylinder 120 disposed at a side of the passage forming member 150 to communicate with the pressing space; an introduction portion (see 151e together with connection pipe) protruding from a front portion of the passage forming member 150, and having an introduction hole formed therewith; a discharge end portion located downstream of the discharge vale 152 and communicating with the pressing space when the discharge valve 152 is open; and a coupling portion 152d to protrude from the passage forming member 150 to attach the passage forming member 150 (reads on claim 19); wherein when the washing agent pump is coupled to the storage container (e.g. a source of wash fluid), the introduction portion is closer to the container than the coupling portion 152d (since the source of wash fluid would be directly attached to the connection pipe which is attached to 151e); wherein the introduction portion is located upstream (reads on further forward) from the coupling portion 152d (reads on claim 20) (see figures 1-2, 5 and pages 6-7 of the translation). Kim does not explicitly teach a rotary tub and that the washing agent pump connecting portion is configured to block leakage of the washing agent from the washing agent storing portion when the storage container is drawn away from the washing pump. Kwon et al. teaches a laundry treating apparatus (see abstract) with a rotary tub 14 provided within the tub 13 in a rotatable manner to provide a washing action, and a washing agent pump connecting portion 128a/b that is configured to block leakage of the washing agent from the washing agent storing portion 126a/b when the storage container 120 is drawn away from the washing agent pump 110, 112, 140; wherein when the washing agent pump 110, 112, 140 is coupled to the storage container 120, the introduction portion 112 is inserted into the washing agent pump connection portion 128a/b and the introduction hole is communicated with the washing agent storing portion 126a/b; allowing for improved convenience for the user (see figures 1, 4, 10-12, 15, 19, pages 8, 18-19 of the translation). Since both Kim and Kwon et al. teach laundry treatment apparatuses it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a rotary tub and washing agent pump connecting portion configured to block leakage when the storage container is removed may be included in the system by Kim so as to allow for a washing action and improved user convenience, as shown to be known and conventional by Kwon et al. 
Regarding claim 2, Kim and Kwon et al. together teach the limitations of claim 1. Kim also teaches in figure 1 an introduction hole opening/closing member (see screw attached to a side portion of the passage forming member 150) capable of opening and closing an introduction hole (see hole that screw is fitted into) formed at aside portion of the passage forming member 150.
Regarding claims 3-4, Kim and Kwon et al. together teach the limitations of claim 2. Kim also teaches in figure 1 that the introduction hole opening/closing member is capable of opening the introduction hole when the introduction portion is to be coupled to the container (e.g. during assembly), and the introduction hole opening/closing member is capable of closing the introduction hole when the introduction portion is to be separated from the container (e.g. disassembly for servicing).
Regarding claim 5, Kim and Kwon et al. together teach the limitations of claim 2. Kim also teaches in figure 1 that an introduction hole opening/closing member accommodating portion is provided outside of the introduction hole opening/closing member to accommodate the introduction hole opening/closing member (see structural support surrounding screw).
Regarding claims 8-11, Kim and Kwon et al. together teach the limitations of claim 1. Kim also teaches in figures 1-2, 5 and pages 6-7 of the translation that the introduction portion is provided at an upstream side of the pressing space (reads on claim 8); a piston 122 to move in a reciprocating manner within the cylinder 120; and a piston operating device 130 configured to control the piston 122 to reciprocate within the cylinder 120 (reads on claim 9); the passage forming member 150 includes an introduction space 156b at an upstream side of the pressing space, such that the liquid washing agent is introduced into the introduction space 156b (reads on claim 10); wherein the intake valve 151 is disposed inside the pressing space, and the discharge valve 152 is disposed outside the pressing space, and wherein the washing agent pump comprises an intake valve spring 151b configured to restore the intake valve 151 to an initial position, and a discharge valve spring 152b configured to restore the discharge valve 152 to an initial position (reads on claim 11); wherein sealing members (e.g. 153, 158 and the sealing member used to connect 151e to the connection pipe) are disposed at an outside of the introduction portion 151e (reads on claim 13); wherein the sealing members (153, 158, and the sealing member used to connect 151e to the connection pipe) are disposed at positions adjacent to the introduction portion 151e (reads on claim 14); wherein the sealing members 153, 158 are located downstream from the introduction portion 151e (reads on claim 15); wherein a first one (the sealing member used to connect 151e to the connection pipe) is disposed upstream of the introduction portion 151e, and a second one 153/158 is disposed downstream of the introduction portion 151e such that the introduction portion 151e is interposed between the first sealing member (the sealing member used to connect 151e to the connection pipe) and the second sealing member 153/158 (reads on claim 16).

Allowable Subject Matter
Claims 6-7 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Kim (KR20130022792A). Kim fails to teach/disclose all of the limitations of claims 6-7 and 12-18. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711